Case: 09-40133     Document: 00511027559          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-40133
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MELISSA ANN CASAS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:03-CR-1734-4


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Melissa Ann Casas appeals the 28-month sentence imposed following the
third revocation of her supervised release following her guilty plea to marijuana
distribution.    Casas argues that the district court’s upward variance was
procedurally and substantively unreasonable. As Casas did not object on these
bases in the district court, our review is for plain error only. See United States
v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40133   Document: 00511027559 Page: 2        Date Filed: 02/12/2010
                                No. 09-40133

      The sentencing transcript refutes Casas’s allegation that the district court
committed procedural error by failing to adequately articulate the reasons for
the upward variance. Additionally, the record indicates that the district court
gave adequate consideration to the 18 U.S.C. § 3553(a) factors and did not
exceed the statutory maximum term of imprisonment authorized upon
revocation of supervised release. Casas has therefore not shown plain error with
regard to either the procedural or substantive reasonableness of her sentence.
See id. at 265.
      AFFIRMED.




                                        2